Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022 has been entered.

DETAILED ACTION
The Amendment filed March 15, 2022 in response to the Office Action of November 15, 2021 is acknowledged and has been entered. 
Claims 41, 44-46, 49, 50, 60, 63-75, and 86-88 are currently pending and being examined. 

MAINTAINED REJECTIONS
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 41, 44-46, 49-50, 60, 63-67, and 86-87 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 18-59 of copending Application No. 16/412,701 (thereinafter Appl. 701). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate or are obvious variants of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
The claimed invention in the instant application is a bispecific antibody binding to CD3 and TMEFF. The claimed invention in the co-pending application is a method of treating a cancer patient using “a T cell redirecting therapeutic” in addition to another antibody.  The co-pending claims do not recite “a bispecific antibody”, but “the T-cell redirecting therapeutic comprises the HC1 of SEQ ID NO: 72, the LC1 of SEQ ID NO: 73, the HC2 of SEQ ID NO: 82 and the LC2 of SEQ ID NO: 83” recited in the co-pending claim 19 is a species to the instantly claimed bispecific antibody. A species anticipates a genus.  The sequence alignment below demonstrates that SEQ ID NOs: 72 and 73 recited in co-pending claim 19 have instantly claimed CDR sequences of 10-12-15 and CDR sequences of 18-20-86, respectively, while SEQ ID NOs: 82 and 83 have 6 CDR sequences of 68-69-70 and 71-72-73 in claim 48 binds to CD3.
Regarding claims 41, 60, 67, and 86 the claims of Appl. 701 teach a T cell redirecting therapeutic which binds CD3 and TMEFF2 (claims1-6, 18, 49).
The claims of Appl. 701 teach that the T cell redirecting therapeutic is a multispecific antibody (claim 20).
The claims of Appl. 701 teach that the anti-CD3 antibody has a HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3 of SEQ ID NOs: 
The claims of Appl. 701 teach that the T-cell redirecting therapeutic comprises the HC1 of SEQ ID NO: 72, the LC1 of SEQ ID NO: 73, the HC2 of SEQ ID NO: 82 and the LC2 of SEQ ID NO: 83 (claim 19). As shown below, SEQ ID NO: 72 comprises a HCDR1, a HCDR2, a HCDR3 of SEQ ID NOs: 10, 12, and 15 of the instant claims; SEQ ID NO: 73 comprises a LCDR1, a LCDR2, a LCDR3 of SEQ ID NOs: 18, 20, and 86 of the instant claims; SEQ ID NO: 82 comprises a HCDR1, a HCDR2, a HCDR3 of SEQ ID NOs: 68, 69, and 70 of the instant claims; SEQ ID NO: 83 comprises a LCDR1, a LCDR2, a LCDR3 of SEQ ID NOs: 71, 72, and 73 of the instant claims:
SEQ ID NOs: 10-12-15 alignment:

    PNG
    media_image1.png
    195
    568
    media_image1.png
    Greyscale

SEQ ID NOs: 18-20-86 alignment:

    PNG
    media_image2.png
    195
    567
    media_image2.png
    Greyscale

SEQ ID NOs: 68-69-70 alignment:

    PNG
    media_image3.png
    195
    567
    media_image3.png
    Greyscale

SEQ ID NOs: 71-72-73 alignment:

    PNG
    media_image4.png
    194
    567
    media_image4.png
    Greyscale

The claims of Appl. 701 teach that the T cell redirecting therapeutic comprises the TMEFF2 binding domain comprising the VH of SEQ ID NO: 70 and the VL of SEQ ID NO: 71, and the CD3 biding domain comprising the VH of SEQ ID NO: 80 and the VL of SEQ ID NO: 81 (claim 18). As shown below, SEQ ID NO: 70 comprises a HCDR1, a HCDR2, a HCDR3 of SEQ ID NOs: 10, 12, and 15 of the instant claims; SEQ ID NO: 71 comprises a LCDR1, a LCDR2, a LCDR3 of SEQ ID NOs: 18, 20, and 86 of the instant claims; SEQ ID NO: 80 comprises a HCDR1, a HCDR2, a HCDR3 of SEQ ID NOs: 68, 69, and 70 of the instant claims; SEQ ID NO: 81 comprises a LCDR1, a LCDR2, a LCDR3 of SEQ ID NOs: 71, 72, and 73 of the instant claims:
SEQ ID NOs: 10-12-15 alignment:

    PNG
    media_image5.png
    195
    567
    media_image5.png
    Greyscale

SEQ ID NOs: 18-20-86 alignment:

    PNG
    media_image6.png
    196
    567
    media_image6.png
    Greyscale

SEQ ID NOs: 68-69-70 alignment:

    PNG
    media_image7.png
    195
    567
    media_image7.png
    Greyscale

SEQ ID NOs: 71-72-73 alignment:

    PNG
    media_image8.png
    196
    567
    media_image8.png
    Greyscale

Regarding claims 49, 50, 60 and 87 the claims of Appl. 701 teach that SEQ ID NOs: 70 and 71 comprise SEQ ID NOs: 87 and 88 of the instant claims, respectively: 
SEQ ID NO: 87 alignment:

    PNG
    media_image9.png
    195
    568
    media_image9.png
    Greyscale

SEQ ID NO: 88 alignment:

    PNG
    media_image10.png
    196
    568
    media_image10.png
    Greyscale


The claims of Appl. 701 teach that SEQ ID NOs: 80 and 81 comprise SEQ ID NOs: 74 and 75 of the instant claims, respectively:
SEQ ID NO: 74 alignment:

    PNG
    media_image11.png
    197
    567
    media_image11.png
    Greyscale

SEQ ID NO: 75 alignment:

    PNG
    media_image12.png
    197
    567
    media_image12.png
    Greyscale

Regarding claim 63, the claims of Appl. 701 teach that the multispecific antibody is an IgG1, an IgG2, an IgG3 or an IgG4 isotype (claim 21).
Regarding claim 64-66, the claims of Appl. 701 teach that one or more Fc substitutions is selected, including alanine at position 234, alanine at position 235 or alanine at position 234/alanine at position, such as F234A/L235A on IgG4, L234A/L235A on IgG1, V234A/G237A/P238S/H268A/V309L/A330S/P331S on IgG2, F234A/L235A on IgG4, S228P/F234A/L235A on IgG4, wherein residue numbering is according to the EU index (claim 23).
As set forth above, claim 19 of Appl. 701 teaches the bispecific antibody of instant claim 41. The HC1 chain, SEQ ID NO: 72, comprises alanine at position 234, alanine at position 235, proline at position 228, phenylalanine at position 405 and arginine at position 409 (labelled with red rectangles), wherein residue numbering is according to the EU index:

The HC2 chain, SEQ ID NO: 82, comprises alanine at position 234, alanine at position 235, proline at position 228, leucine at position 405 and lysine at position 409 (labelled with red rectangles), wherein residue numbering is according to the EU index:


Regarding claims 44, 45 and 46, as set forth above, the claims of Appl. 701 teach the antibody of the instant claim 41, i.e. the antibody of claim 19 of Appl.701. As shown above, the TMEFF2 binding domain comprises a HCDR1, a HCDR2, a HCDR3, a LCDR1, a LCDR2, and a LCDR3 of SEQID NOs: 10, 12, 15, 18, 20 and 86 the instant application, which are identical to the antibody TMEB675 of the instant application (page 31, Tables 5-8). Although the claims of Appl. 701 do not state that the antibody binds within residues DAGYTGQHEKKDYSVL (SEQ ID NO: 58) to the membrane proximal region of TMEFF2 or binds to the TMEFF2 with a dissociation constant (KD) of between about 0.1 x 10-9 M and about 0.4 x 10-9 M. As evidenced by the instant specification, TMEB675 bind within residues DAGYTGQHEKKDYSVL (SEQ ID NO: 58) to the membrane proximal region of TMEFF2. It is noted that the SEQ ID NO: 58 (underlined) of the instant application is embedded in the SEQ ID NO:110 the instant application:
SEQ ID NO:110
NTTTTTKSEDGHYARTDYAENANKLEESAREHHIPCPEHYNGFCMHGKCEHSINMQEPSCRCDAGYTGQHCEKKDYSVLYVVPGPVRFQYV

And TMEB675 binds to the TMEFF2 with a dissociation constant (KD) of 0.2 x 10-9 M (Table 4), wherein the KD is measured using surface plasmon resonance in acetate buffer (pH 4.5-5.0) at room temperature ([0166], [0560]). 

Claims 68-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 18-59 of copending Application No. 16/412,701 (thereinafter Appl. 701), as applied to claims 41, 44-46, 48-50, 60, 63-67, and 86-87, in view of Labrijn (Labrijn et al. PNAS, 110 (13); 5145-5150 and Supporting Information; Publication Date: 03-26-2013).
Regarding claims 68-75, the claims of Appl. 701 teach as set forth above. However, the claims of Appl. 701 do not teach the method of producing the bispecific antibodies.
Labrijn teaches several cell lines which can be used for antibody expression (SI Materials and Methods: page 1, Cell lines). 
Labrijn teaches antibody expression vectors which comprise polynucleotides encoding an antibody or an antigen binding fragment (SI Materials and Methods: page 1, Cloning and Production of Antibodies).
Labrijn teaches that expression vectors were introduced into host cell lines (SI Materials and Methods: page 1, Cloning and Production of Antibodies).
Labrijn teaches that antibodies were purified from cell expressing the antibodies (SI Materials and Methods: page 1, Cloning and Production of Antibodies).
Labrijn teaches a method of controlled Fab-arm exchange, comprising: a) combining equimolar amounts of two antibodies; b) adding 2-mercaptoethylamine (2-MEA) into the mixture; c) incubating for 90 min at 37⁰C; d) removing 2-MEA; e) further purifying the bispecific antibody with desalting columns (SI Materials and Methods: page 1, 2-Mercaptoethylamine-Mediated Controlled Fab-arm Exchange in Vitro, Fig 1B).
Labrijn teaches 2-MEA at a final concentration of 25 mM (SI Materials and Methods: page 1, 2-Mercaptoethylamine-Mediated Controlled Fab-arm Exchange in Vitro).
Labrijn teaches 2-MEA is a reducing agent (page 5145, 2-MEA-mediated reduction led to efficient bsAb formation).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to design an antibody as taught by the claims of Appl. 701 and to use expression vector comprising the polynucleotide encoding the antibody for expression of antibody in a host cell and use the 2-MEA mediated & controlled Fab-arm Exchange protocol taught by Labrijn to produce the bispecific antibody. Because the promise of bispecific antibodies to yield more effective therapeutics is well recognized; however, the generation of bispecific antibodies in a practical and cost-effective manner has been a formidable challenge. The method taught by Labrijn provides an efficient method of antibody generation with normal IgG structures that is amendable to both antibody drug discovery and development, as recognized by Labrijn (Abstract).

Claim 88 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 18-59 of copending Application No. 16/412,701 (thereinafter Appl. 701), as applied to claims 41, 44-46, 48-50, 60, 63-67, and 86-87, in view of Chelius (Chelius et al. Anal. Chem. 2006, 78, 2370-2376, Publication Date: 02-24-2006).
The claims of Appl. 701 teach a TMEFF2 x CD3 bispecific antibody comprises the SEQ ID NO: 72, SEQ ID NO: 73, SEQ ID NO: 82 and SEQ ID NO: 83 (claim 19). As shown below: SEQ ID NO: 73 is identical to SEQ ID NO: 92 of the instant claims; SEQ ID NO: 82 is identical to SEQ ID NO: 78 of the instant claims; and SEQ ID NO: 83 is identical to SEQ ID NO: 79 of the instant claims.
US-16/417,889 SEQ ID NO: 92 vs. US-16/412,701 SEQ ID NO: 73:

    PNG
    media_image17.png
    321
    566
    media_image17.png
    Greyscale

US-16/417,889 SEQ ID NO: 78 vs. US-16/412,701 SEQ ID NO: 82:

    PNG
    media_image18.png
    557
    565
    media_image18.png
    Greyscale

US-16/417,889 SEQ ID NO: 79 vs. US-16/412,701 SEQ ID NO: 83:

    PNG
    media_image19.png
    317
    566
    media_image19.png
    Greyscale

	However, compared with the SEQ ID NO:91 of the instant claim, the SEQ ID NO:72 misses one amino acid (Glu) at its N-term.
US-16/417,889 SEQ ID NO: 91 vs. US-16/412,701 SEQ ID NO: 72:

    PNG
    media_image20.png
    686
    634
    media_image20.png
    Greyscale

	Chelius teaches that although antibodies are relatively stable molecules, they are nevertheless subject to a variety of enzymatic and nonenzymatic degradation reactions that can occur during manufacturing, formulation, and storage (page 2370, col. 1, para. 3).
	Chelius teaches that pyroglutamic acid has been identified at the N-terminus of a variety of proteins, including the light and heavy chains of antibodies (page 2370, col. 2, para. 2 and Fig. 1).
	Chelius teaches that in recombinant antibodies pyroglutamic acid is formed during the fermentation, purification and storage (page 2376, Conclusion).
Chelius teaches that the formation of pyroglutamic acid would stabilize the protein by making it more resistant to chemical or enzymatic degradation (page 2376, col. 1, para. 3) and should not cause a pharmacological and efficacy of antibodies (page 2376, col. 2, para. 2).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to generate an antibody as taught by the claims of Appl. 701, i.e. SEQ ID NOs: 72 + 73 + 82 +83; and further add a Glu at the N-terminus of SEQ ID NO: 72 to reach the bispecific antibody of the instant claim. Because doing so would likely to improve the stability of the antibody without causing a pharmacological problem, as recognized by Chelius (page 2376, cols. 1-2).

Response to Arguments
For the Double Patenting rejection of claims 41, 44-46, 49, 50, 60, 63-75, and 86-88, Applicant argues:

    PNG
    media_image21.png
    242
    627
    media_image21.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, the claims of Appl. 701 teach methods of treating cancer and recites anti-TMEFF2/anti-CD3 bispecific antibody which have the same sequences as the TMEFF2/CD3 bispecific of the instant application. Therefore, the claims of Appl. 701 alone or combined with Labrijn and Chelius teaches or suggests the claimed inventions. Although during prosecution of the ‘701 application, Applicant responded to the Office’s species election by electing a different set of CDR sequences, the conflicting species is still pending in the claims of ‘701 application so the Double Patenting rejection is proper until the conflicting species is cancelled. 
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642